Rose, J.
Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered December 15, 2004, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
A report that defendant had killed his girlfriend led police officers to enter and search the apartment that she shared with him, as well as the backyard of the apartment building where they discovered the victim’s body. When police approached defendant to apprehend him, he began crying and apologizing for killing the victim. He was indicted for the crimes of murder in the second degree (three counts), robbery in the first degree (two counts) and criminal possession of a weapon in the second degree. Following a combined HuntleyIWade/Mapp hearing, County Court denied defendant’s motions to suppress his statements to police and evidence found at the apartment. Thereafter, pursuant to a negotiated plea bargain, defendant pleaded guilty to one count of murder in the second degree and waived his right to appeal in exchange for receiving a prison sentence of 20 years to life. Defendant appeals.
We note that defendant does not challenge the voluntariness of the plea or his appeal waiver, and the record confirms that both were knowingly, voluntarily and intelligently made. As a result, his challenge to the sufficiency of the evidence before the grand jury is foreclosed by his guilty plea and his challenges to County Court’s denial of his suppression motions and the severity of his sentence are precluded by his waiver of his right to appeal (see e.g. People v Lopez, 6 NY3d 248, 255 [2006]; People v Hansen, 95 NY2d 227, 232 [2000]; People v Kemp, 94 NY2d 831, 833 [1999]).
Peters, J.P., Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.